Citation Nr: 1143494	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-10 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depressive disorder claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD.  

3.  Entitlement to service connection for a heart disorder.  

4.  Entitlement to service connection for pain in the lower right side of the gluteus.  

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  

6.  Entitlement to service connection for decreased visual acuity, to include diabetic retinopathy as secondary to diabetes mellitus, type II.  

7.  Entitlement to service connection for a back disorder, to include lumbar spine degenerative joint disease secondary to a service-connected right ankle and foot disability.  

8.  Entitlement to service connection for cervical paravertebral myositis and degenerative joint disease as secondary to service-connected disability of the right ankle and foot.  

9.  Entitlement to an increased evaluation for intertrigo of the groin and scrotum, currently rated as 0 percent disabling.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

      
INTRODUCTION

The Veteran had active service from June 1967 to January 1969, to include combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge and Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the San Juan, the Commonwealth of Puerto Rico, VA Regional Office (RO).  

The Board notes that while the issue certified on appeal pertaining to psychiatric symptoms is service connection for a depressive disorder claimed as PTSD, service connection for depressive disorder claimed as PTSD was denied in a July 1997 rating decision.  To the extent that the June 2009 Supplemental Statement of the Case (SSOC) addresses the psychiatric claim on the merits, before the Board may consider the merits of a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the March 2007 VA Form 9, the Veteran asserted that he is unemployable due to his service-connected skin disorder.  Therefore, TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.  As such, the Board has characterized the issues as indicated above.  

The issues of entitlement to service connection for a back disorder, a neck disorder, hypertension, a heart disorder, decreased visual acuity, and a disorder of the right gluteus muscle, as well as the issue pertaining to an increased evaluation for service-connected intertrigo of the groin and scrotum and a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for depressive disorder claimed as PTSD was denied in a July 1997 rating decision, notice of which and his appellate rights were provided that same month, and from which the Veteran did not file an appeal.

2.  The evidence added to the record since the July 1997 rating decision pertaining a depressive disorder claimed as PTSD is new, not cumulative of evidence previously of record, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim.

3.  Depressive disorder is shown to be at least as likely as not attributable to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The July 1997 rating decision, which denied entitlement to service connection for depressive disorder claimed as PTSD, is final, and new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

2.  Depressive disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants and reopens the claim of entitlement to an acquired psychiatric disorder and grants service connection for depressive disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

I.  Application to Reopen

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

The AOJ denied service connection for depressive disorder claimed as PTSD in a July 1997 rating decision.  Notice of the determination, and the Veteran's appellate rights, were issued the same month.  No appeal, however, was completed as to the determination.  As such, the decision is final.  38 U.S.C.A. § 7105.  Nevertheless, as noted above, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in July 1997, the record included the service treatment records, statements from the Veteran, and post service medical records.  The AOJ determined that there were, " . . . no symptoms related to his combat and/or military service; that is, there is no evidence of Post-Traumatic Stress Disorder."  The Board notes that the contemporaneous November 1996 VA psychological evaluation report shows a diagnostic impression of depressive disorder, not otherwise specified, with notation of a possibility of "Phase of Life Problem."  Since the determination, the Veteran has applied to reopen his claim of entitlement to service connection for depressive disorder claimed as PTSD.  The evidence submitted since the prior final denial relative to the claim on appeal, addressed in the July 1997 decision, is new and material.  

In addition to diagnoses of depressive disorder, not otherwise specified, and rule out PTSD, entered in a May 2006 private psychiatric examination report, the Axis III entry is "see page two of report."  Page two of the report notes the following:

[Veteran] was on active military service in Vietnam War until 1968, he remembers that fellow soldiers had severe wounds in different parts of their bodies and he was close to them and it affected him emotionally, he says that shots came from mortars of the enemy forces that were in a mountain close to them.  He remembers the event frequently.  

The Board notes that for purposes of reopening, the credibility of the additional evidence is presumed.  In addition, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  The evidence submitted since the prior final denial in July 1997 pertaining to service connection for depressive disorder claimed as PTSD is new and material.  Thus, the claim is reopened.  

II.  Service Connection

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder.  Having considered the evidence, the Board finds service connection is warranted for depressive disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

A May 2006 private psychiatric examination report reflects diagnoses of depressive disorder, not otherwise specified, and rule out PTSD.  The Axis III entry is, "see page two of report."  Page two of the report notes the following:

[Veteran] was on active military service in Vietnam War until 1968, he remembers that fellow soldiers had severe wounds in different parts of their bodies and he was close to them and it affected him emotionally, he says that shots came from mortars of the enemy forces that were in a mountain close to them.  He remembers the event frequently.  

The Board notes that the Veteran is competent to report his symptoms and in-service experiences, and lending credibility to those assertions in regard to not only in-service experiences, but also his assertions of continuity of symptomatology is the award of the Purple Heart Medal and The Combat Infantryman Badge, as well as his service-connected residuals of combat injury to the right ankle and foot.  Thus, the Board concludes that the Veteran's reported stressors are not inconsistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2010).  

The Veteran has credibly reported his in-service experiences consistent with his combat service, and he has credibly reported that he has had relevant symptoms since service.  As the competent and credible evidence of record reveals that the Veteran's psychiatric symptoms, diagnosed as depressive disorder are at least as likely as not attributable to service, and that he has had symptoms since separation from service, and is currently diagnosed with depressive disorder, affording the Veteran the benefit of the doubt, entitlement to service connection for depressive disorder is granted. 


ORDER

The application to reopen the claim of entitlement to service connection for depressive disorder claimed as PTSD is granted.

Service connection for depressive disorder is granted.  


REMAND

The Veteran is seeking service connection for the claimed disabilities on appeal, on a direct basis, to include as due to presumed exposure to herbicides during service in Vietnam, and in the alternative, asserts service connection is warranted on a secondary basis, as either proximately due to, or aggravated by, service-connected disability.  The Board notes that his service-connected disabilities include diabetes mellitus, type II, and a right ankle and foot disability, as well as depressive disorder for which service connection is granted herein.  Having reviewed the evidence, the Board finds further development is necessary for a determination in this case.  

Initially, and relevant to all of the claims on appeal, the Board notes that a letter from the Social Security Administration (SSA) reflects the Veteran has been in receipt of SSA benefits since 2004.  To date, VA has not obtained the SSA determination or the medical records upon which the determination was made.  Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-2000 (2006).  As such, the Board has no discretion and must remand this appeal to obtain those SSA records. 

In addition, in correspondence received in July 2009, he stated that he has had recent relevant treatment in association with diabetes mellitus at a VA facility.  The records are potentially relevant to VA's adjudication of his claim of service connection for diabetic retinopathy, and VA is obliged to attempt to obtain and consider the records in adjudicating this appeal.  Since the claims file is being returned it should be updated to include all VA treatment records compiled since December 2005.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board notes that, in adjudicating this claim, the RO has not, to date, considered the application of 38 U.S.C.A. § 1154(b) (West 2002) or 38 C.F.R. § 3.304(d) (2011).  In light of the Veteran's combat service, in reconsidering the issues on appeal, the RO must specifically consider that law and regulation.  See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).  Indeed, in recognition of the difficulty of collecting or preserving proof of service-connected aggravation in combat conditions, the United States Court of Appeals for the Federal Circuit has noted that section 1154(b) allows Veterans to establish a presumption of service-connection by lay or other evidence in the absence of official records.  See Maxson v. Gober, 230 F.3d 1330, 1332-33 (Fed. Cir. 2000). 

In regard to hypertension and a heart disorder, a September 2002 VA treatment record notes arterial hypertension and a January 2005 record reflects Verapamil was prescribed.  In addition, while the May 1968 Medical Board separation examination report shows the heart was normal and blood pressure was 120/80, private inpatient records, dated in September 1971, note an acute myocardial infarction and organic heart disease, and a history of similar episodes of chest pains in the previous two years was noted.  The Board notes that service connection on a presumptive basis may be granted for cardiovascular-renal disease, to include hypertension, when manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board further notes that the Veteran served in Vietnam and, effective August 31, 2010, the Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.).  

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not hypertension or a heart disorder is related to service, to include as a result of presumed exposure to herbicides during service in Vietnam or service-connected disability.  Thus, the Board has no discretion and must remand the matters to afford the Veteran a VA examination, the report of which must address the above inquiries.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Lastly, the Veteran asserts entitlement to a compensable rating for his service-connected intertrigo of the groin and scrotum.  The Board notes that a January 2005 VA record reflects injections for a skin disorder and the January 2009 VA examination report notes the Veteran did not recall the name of an oral medication he reported having taken for three months for itching during the past 12 months.  In addition, while the examiner noted involvement of the inguinal area and scrotum affecting three percent of the entire skin affected, and manifested by hyperpigmentation and slight scaling, the April 2006 VA examiner reported slightly hyperpigmented patches on the inner thighs, as well as post inflammatory hyperpigmentation at the site of the recurrent intertrigo.  The Board notes that in February 2005 correspondence, the Veteran asserted that he has a skin disorder affecting not just the scrotum and groin, but also his entire body, to include as due to Agent Orange exposure, and service treatment records note urticaria in April 1968 and a January 2005 VA record notes plaques/keloids on the chest and mild elevated borders in ring-shape forms on the back.  Further, the record reflects the Veteran has been unemployed since approximately 2001 and, as reflected in the March 2007 VA Form 9 and correspondence received in July 2009, the Veteran has reported that he is unable to work due to service-connected disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.  As such, the Board finds it necessary to remand this claim for the Veteran to be afforded a VA medical examination to assess the current nature, extent and severity of his intertrigo of the scrotum and groin, consideration of his service-connected right ankle and foot disorder, and depressive disorder, for which service connection is granted herein.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that finding should be noted and the Veteran must be informed in writing. 

2.  Associate with the claims folder VA medical records pertaining to the Veteran that have not been associated with the claims file.  

3.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to the claim of service connection for the disabilities on appeal during and/or since service.  

4.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims file.

5.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature and etiology of any identified hypertension, and heart disorder.  The claims file should be made available for review and the examiner's attention directed to this remand.  All necessary tests should be accomplished.  Request that the examiner provide an opinion expressed in terms of whether it is at least as likely as not that a heart disability had an onset during service or within the initial year after separation, to include as a result of presumed exposure to herbicides during service in Vietnam, or service-connected disability or otherwise related to service.  

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  

6.  After completion of the above, to include implementation of the grant of service connection for depressive disorder and assignment of disability evaluation, schedule the Veteran for a VA dermatology examination to determine the nature and severity of his service-connected intertrigo of the scrotum and groin.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests must be performed.  The examiner should describe the area(s) of the body affected by the service-connected intertrigo of the scrotum and groin, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.  For example, less than 5 percent of the entire body or less than 5 percent of exposed areas; or at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas, etc.  

The examiner should also indicate whether systemic therapy or intensive light therapy was required for a total duration of less than six weeks during the past 12-month period.  If any systemic therapy was prescribed, the medication should be clearly identified, as well as the length of treatment.  

In addition, the examiner should specifically indicate whether it is at least as likely as not that, without taking his age into account, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) due to the impairment caused by service-connected disability either individually or in conjunction with one another, with consideration given to the degree of impairment due to the service-connected right ankle and foot disability and intertrigo, as well as depressive disorder, for which service connection is granted herein.  With respect to a skin disorder affecting the whole body, the examiner must state whether it is at least as likely as not that a skin disorder, in addition to the service-connected intertrigo, is related to service or to a service-connected disability, to include as due to exposure to Agent Orange and/or on the basis of aggravation.  

A complete rationale for all findings and conclusions should be set forth in the report.  

7.  After completion of the above, readjudicate the Veteran's claims.  The AOJ should review all development for compliance with this remand and review all opinions for adequacy.  Any further action in that regard should be accomplished prior to returning the claims file to the Board.  In readjudicating the Veteran's service connection claims, the RO must consider the application of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 (2011).  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


